DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
112 rejections
In view of the amendments filed, the 112 rejections have been withdrawn.

Drawing Objections
The drawings objections are also hereby withdrawn having cancelled claims 8 and 10.

102 rejections
Applicant’s arguments with respect to claim(s) 1 have been considered, the 102 rejection has been withdrawn in view of the amendments filed however applicants arguments are moot because a new reference has been added to address the newly filed amendments for claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 17 it would appear that the term “its” should be deleted in order for the limitation “the horizontal position stretched out forward” to grammatically make sense.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103) as being unpatentable by WIPO Publication No. 2013156141 issued to Grimoldi in view of U.S. Patent No. 1609746 issued to Vittone.

Regarding claim 1,
Grimoldi discloses a lift-up bed structure (Grimoldi: FIG. 1 (1) see ABSTRACT line 1) comprising: a fixed framework (Grimoldi: FIG. 1 (9, 10, 11, 12)) a pivoting framework (Grimoldi: FIG. 1 (2)) capable of supporting bedding, (Grimoldi: page 3 lines 26-27) mounted to pivot on a transverse pivoting axis in such a way that the pivoting framework can pivot between a horizontal position stretched out forward and a rear vertical raised position; (Grimoldi: FIGS. 1-6  show the pivoting framework pivoting between a horizontal and vertical a mobile support (Grimoldi: FIG. 1 (3, 7)) capable of supporting a seat, (Abstract: wherein the sofa member is capable of supporting a seat (3)) movably mounted on the fixed framework in such a way that the mobile support can be displaced between a high advanced position (Grimoldi: FIG. 1 (3, 7)) and a low retracted position in which it is lower than in the high advanced position; (Grimoldi: FIG. 7 (3, 7)) the mobile support, in the high advanced position, extending at least partly in front of the pivoting framework, in the rear vertical raised position, (Grimoldi: FIG. 1 (3,7) the mobile support is partially in front of the pivoting framework and the mobile support, in the low retracted position, extending at least partly below and at a distance from the pivoting framework, in the horizontal position stretched out forward; (Grimoldi: FIG. 7 (3, 7)) guiding means which determine a travel of the mobile support relative to the fixed framework between its high advanced position and its low retracted position; (Grimoldi: FIG. 1 (15)) and link means linking the pivoting framework and the mobile support and capable of displacing the mobile support from its high advanced position to its low retracted position when the pivoting framework is pivoted from its rear vertical raised position to it’s the horizontal position stretched out forward, and vice versa, along said travel; (Grimoldi: FIG. 4 (13)) wherein the link means comprise at least one arm attached to both the pivoting framework and the mobile support, (Grimoldi: FIG. 4 (13) see also page 4 lines 8-9) 
However, Vittone discloses wherein the arm has, in its lengthwise direction, a travel compensation opening (Vittone: FIG. 3 (10)) in which is engaged a transverse pivot borne by the pivoting framework, (Vittone: FIG. 3 (9)) and wherein the transverse pivot of the pivoting framework slides along, which slides the travel compensation opening of the arm when the pivoting framework is pivoted. (Vittone: see how (9) changes position in FIGS.1 and 3)
It would have been obvious for one having ordinary skill in the art to modify the pivoting mechanism of Grimoldi to have an arm that has a travel compensation opening as taught by Vittone in order to allow the device to pivot in a better fashion by allowing a roller to slide along a compensation opening in which one of ordinary skill in the art would have recognized as a predictable result.


Regarding claim 6,
 	The Grimoldi/Vittone combination discloses the structure as claimed in claim 1, in which the pivoting framework is equipped with a cladding facing plate, (Grimoldi: FIG. 1 (4, 5) see also page 3 lines 26-27) the mobile support, in the low retracted position, extending at least partly below and at a distance from this cladding plate of the pivoting framework, in the horizontal position stretched out forward (Grimoldi: FIG. 7 (3, 7))  

Regarding claim 7,
The Grimoldi/Vittone combination discloses the structure as claimed in claim 1, in which the fixed framework comprises a front cross member (Grimoldi: FIG. 1 (10)) forming an abutment for the pivoting framework, in the horizontal position stretched out forward (Grimoldi: FIG. 7 the pivoting framework abuts 10)


s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimoldi and Vittone in view of U.S. Patent No. 5652978 issued to Wiig.

Regarding claim 2,
The Grimoldi/Vittone combination discloses the structure as claimed in claim 1.
Grimoldi does not appear to disclose in which the guiding means comprise guides mounted on the fixed framework and rollers or runners mounted on the mobile support and cooperating with the guides.  
However, Wiig discloses in which the guiding means comprise guides (Wiig: FIG. 1 (22)) mounted on the fixed framework (Wiig: FIG. 1 (16b)) and rollers or runners mounted on the mobile support and cooperating with the guides.  (Wiig: FIG. 11 (24) see also col. 5 lines 57-62)
It would have been obvious for one having ordinary skill in the art to substitute the pivoting mechanism of Grimoldi for that of guides and rollers as taught by Wiig since doing so would have yielded the predictable result of allowing the sofa-bed mechanism to pivot in such a way that it allows a smoother transition from the sofa configuration to a bed configuration and vice versa thus improving the overall device of Grimoldi. 

Regarding claim 3,
The Grimoldi/Vittone/Wiig combination discloses the structure as claimed in claim 2, in which the guides have horizontal front terminal portions. (Wiig: FIG. 1 (22) there is a front and terminal portion in the guide i.e. one end and a second end.)

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimoldi and Vittone in view of France Patent No. 2882634 issued to Paoutoff.

Regarding claim 9,
Grimoldi discloses the structure as claimed in claim 1, comprising lateral flanges (Grimoldi: FIG. 1 (11))
Grimoldi does not appear to disclose linked by a reinforcing and anti-torsion cross member situated below and in front of the transverse pivoting axis of the pivoting framework.
However, Paoutoff discloses linked by a reinforcing and anti-torsion cross member situated below and in front of the transverse pivoting axis of the pivoting framework. (Paoutoff: FIG. 1 (3, 7))
It would have been obvious for one having ordinary skill in the art to modify the device of Grimoldi to have a reinforcing and anti-torsion cross member as taught by Paoutoff since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods adding a anti-torsion cross member with no change in their respective functions, and the combination would have yielded nothing more than reinforced the flanges of Grimoldi in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/17/2021